DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Newly submitted claims 26 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The inventions [claims 1+ and claims 23+] and [claims 26+] are related as combination including a positively recited vehicle/cabin and subcombination usable with a vehicle.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because at least configurement for rotating first and second panel sections between substantially horizontal and vertical positions is not required (e.g. Neither a broadly recited first position or a broadly recited second position of the first panel are limited to substantially vertical or horizontal positions. Moreover, none of a broadly recited flat, bent, or upright positions of the second panel are limited to substantially vertical or horizontal positions (e.g. a flat position could be at an acute angle to horizontal, an upright position could be at an acute angle to vertical etc.).  The subcombination has separate utility such as use on a transport flatcar section (not mounted on a vehicle cabin floor per se) or use in a system wherein the first panel is solely hingedly attached to the supporting structure (i.e. no slidable mounting is utilized).
. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Finally, applicant is reminded that while certain dependent claims may or may not include overlapping subject matter, it is the evidence claims (i.e. the independent claims) that are relied upon for purposes of determining if separation is warranted.


It is requested that applicant cancel withdrawn claims 26 and 27 in response to this action to facilitate the issue process if the application is ultimately allowed.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



New claims 25 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

New claim 28 is incomplete as it depends from itself.  The scope of the claim is not clear.  In view of this issue, “the first panel” and “the folded position” appearing throughout the claim lack antecedent basis and are not understood.

New claim 29 is incomplete as it ultimately depends from incomplete claim 28.  The scope of the claim is not clear.  In view of this issue, “the first panel”, “the second panel”, and “the storage space” lack antecedent basis and are not understood.

New claim 25, “the second storage space” bridging the last two lines lacks antecedent basis.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


New claims 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemi ‘335.
New claims 28-29, Niemi teaches a vehicle cargo assembly including first and second panels (70, 68 respectively). The panels are deemed positionable and are configured as broadly claimed and as best understood.

Claims 1, 4-13, and 21-24 allowed.

Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant’s arguments with respect the art rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612